GREEN, OLIVER L., Senior Judge.
Jose Camilo challenges the sentences imposed for his convictions for trafficking in heroin and conspiracy to traffic in cocaine, arguing that the statute that allowed for the imposition of minimum mandatory sentences for these offenses is unconstitutional pursuant to Taylor v. State, 818 So.2d 544 (Fla. 2d DCA), review dismissed, 821 So.2d 302 (Fla.2002). The State argued that the minimum mandatory sentencing provisions were validly reenacted by the legislature and that the reenacted statute could be applied retroactively. Therefore, according to the State, Camilo’s sentence was legal.
We recently rejected the State’s argument on the reenactment issue in Green v. State, 839 So.2d 748 (Fla. 2d DCA 2003). Therefore, we reverse Camilo’s sentences and remand for resentencing in accordance with the valid laws in effect at the time Camilo committed his offenses.
Reversed and remanded for resentenc-ing.
ALTENBERND, C.J., and COVINGTON, J., Concur.